Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Louise Redditt appeals the district court’s order dismissing her complaint under 42 U.S.C. § 1983 (2000) against Defendant Patricia Wade for failure to effect service within 120 days from the filing of the complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Redditt v. Wade, No. CA-02-1275-A (E.D. Va. filed Sept. 23, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED